Wallace, Circuit Judge.
We agree with the learned district judge who decided this cause in the court below, that the libelants have a sufficient ease for the recovery of their damages, by reason of nondelivery of their cargo in good order and condition. The burden of proof is on the steamship to overcome the effect of the acknowledgment in the bill of lading of the reception of the goods on board “ in good order and condition,” and the evidence introduced on her behalf is not sufficient to overcome the effect of this recital. The decree is affirmed'.